Exhibit 10.1

OFFICE LEASE AGREEMENT

CIRCLE POINT PROPERTIES, LLC

CIRCLEPOINT

TABLE OF CONTENTS

 

ARTICLE 1. SUMMARY AND DEFINITION OF CERTAIN LEASE PROVISIONS AND EXHIBITS

     1   

ARTICLE 2. PREMISES/RIGHT TO USE COMMON AREAS

     2   

ARTICLE 3. TERM

     2   

ARTICLE 4. MINIMUM MONTHLY RENT

     3   

ARTICLE 5. ADDITIONAL RENT

     3   

ARTICLE 6. PARKING

     4   

ARTICLE 7. RENT TAX AND PERSONAL PROPERTY TAXES

     4   

ARTICLE 8. PAYMENT OF RENT/LATE CHARGES/INTEREST ON PAST-DUE OBLIGATIONS

     4   

ARTICLE 9. SECURITY DEPOSIT

     4   

ARTICLE 10. CONSTRUCTION OF THE PREMISES

     4   

ARTICLE 11. ALTERATIONS

     4   

ARTICLE 12. PERSONAL PROPERTY/SURRENDER OF PREMISES

     5   

ARTICLE 13. LIENS

     5   

ARTICLE 14. USE OF PREMISES/RULES AND REGULATIONS

     5   

ARTICLE 15. RIGHTS RESERVED BY LANDLORD

     6   

ARTICLE 16. QUIET ENJOYMENT

     6   

ARTICLE 17. MAINTENANCE AND REPAIR

     6   

ARTICLE 18. UTILITIES AND JANITORIAL SERVICES

     6   

ARTICLE 19. ENTRY AND INSPECTION

     7   

ARTICLE 20. ACCEPTANCE OF THE PREMISES/LIABILITY INSURANCE

     7   

ARTICLE 21. CASUALTY INSURANCE

     8   

ARTICLE 22. DAMAGE AND DESTRUCTION OF PREMISES

     8   

ARTICLE 23. EMINENT DOMAIN

     8   

ARTICLE 24. ASSIGNMENT AND SUBLETTING

     9   

ARTICLE 25. SALE OF PREMISES BY LANDLORD

     10   

ARTICLE 26. SUBORDINATION/ATTORNMENT/MODIFICATION/ASSIGNMENT

     10   

ARTICLE 27. LANDLORD’S DEFAULT AND RIGHT TO CURE

     10   

ARTICLE 28. ESTOPPEL CERTIFICATES

     10   

ARTICLE 29. TENANT’S DEFAULT AND LANDLORD’S REMEDIES

     10   

ARTICLE 30. TENANT’S RECOURSE

     12   

ARTICLE 31. HOLDING OVER

     12   

ARTICLE 32. GENERAL PROVISIONS

     12   

ARTICLE 33. NOTICES

     13   

ARTICLE 34. BROKER’S COMMISSIONS

     14   

ARTICLE 35. INDEMNIFICATION/WAIVER OF SUBROGATION

     14   

ARTICLE 36. WAIVER OF TRIAL BY JURY

     14   

ARTICLE 37. USA PATRIOT ACT AND ANTI-TERRORISM LAWS

     14   

ARTICLE 38. ADDITIONAL PROVISIONS

     15   

EXHIBITS:

 

(A) PREMISES

(B) BUILDING RULES AND REGULATIONS

(C) PARKING RULES AND REGULATIONS

(D) TENANT IMPROVEMENTS

(E) CONFIRMATION OF COMMENCEMENT DATE

(F) RENEWAL OPTION



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT, dated July                     , 2013, is made and
entered into by CIRCLE POINT PROPERTIES, LLC, a Delaware limited liability
company (the “Landlord”) and ARCA BIOPHARMA, INC., a Delaware corporation (the
“Tenant”). In consideration of the mutual promises and representations set forth
in this Lease, Landlord and Tenant agree as follows:

ARTICLE 1. SUMMARY AND DEFINITION OF CERTAIN LEASE PROVISIONS AND EXHIBITS

 

1.1 The following terms and provisions of this Lease, as modified by other terms
and provisions hereof, are included in this Section 1.1 for summary and
definitional purposes only. If there is any conflict or inconsistency between
any term or provision in this Section 1.1 and any other term or provision of
this Lease, the other term or provision of this Lease shall control:

 

    (a) Landlord:

Circle Point Properties, LLC, a Delaware limited liability company

 

    (b) Address of Landlord for Notices:

Cushman & Wakefield

11080 Circle Point Road, Suite 420

Westminster, CO 80020

Attn: Property Manager

With a copy to:

CirclePoint Properties, LLC

c/o Northridge Capital, LLC

1101 30th Street, NW

Suite 150

Washington, DC 20007

Attn.: Kevin Fay

 

    (c) Tenant:

ARCA Biopharma, Inc., a Delaware corporation

  

                                                      

     

 

  

 

  (d) Address of Tenant for Notices:

(Include Main/Hdq. Address)

AT THE PREMISES

  

                                                      

     

 

  

Attn:                                                  

 

    (e) Lease Term: Thirty-Six (36) months, plus the remainder of any partial
calendar month in which the Lease Term commences, commencing on October 1, 2013
(the “Commencement Date”), and expiring on September 30, 2016, subject to
adjustment and earlier termination as provided in the Lease.

 

    (f) Building: The office building located at 11080 CirclePoint Road,
Westminster, Colorado 80020 (the “Building”).

 

    (g)

Premises: Suite 140 on the First (1st) floor of the Building, as shown on
Exhibit A, consisting of approximately 5,326 Rentable Square Feet.

 

    (h) Minimum Monthly Rent:

 

Lease Months

   Rental Rate per RSF/Net      Minimum Monthly Rent  

10/1/13 – 09/31/14

   $ 14.50       $ 6,435.58   

10/1/14 – 09/31/15

   $ 15.00       $ 6,657.50   

10/1/15 – 09/31/16

   $ 15.50       $ 6,879.42   

     plus applicable Rent Tax.

 

    (i) Security Deposit: A Security Deposit of $73,223.07 is required and shall
be deposited with Landlord at the time the Lease is signed by Tenant.

 

      Landlord:                         1    Tenant:                     



--------------------------------------------------------------------------------

  (j) Parking: Twenty-Five (25) surface unreserved spaces at no extra charge.

 

  (k) Building Hours: 7:00 a.m. to 6:00 p.m. on Business Days and 8:00 a.m. to
12:00 p.m. on Saturdays, exclusive of legal holidays. Closed Sundays and all
legal holidays. “Business Day” shall mean Monday through Friday of each week,
exclusive of holidays.

 

1.2 The following exhibits (the “Exhibits”) and addenda are attached hereto and
incorporated herein by this reference:

 

            Exhibit A

   Premises

            Exhibit B

   Rules and Regulations

            Exhibit C

   Parking Rules and Regulations

            Exhibit D

   Tenant Improvements

            Exhibit E

   Confirmation of Commencement Date

            Exhibit F

   Renewal Option

 

     The Office Lease Agreement and the Exhibits are collectively referred to
herein as the “Lease.”

ARTICLE 2. PREMISES/RIGHT TO USE COMMON AREAS

 

2.1 Landlord leases to Tenant and Tenant leases from Landlord the Premises, for
and subject to the terms and provisions set forth in this Lease. This Lease is
subject to all liens, encumbrances, parking and access easements, restrictions,
covenants, and all other matters of record, the Rules and Regulations described
in Article 14 and the Parking Rules and Regulations described in Article 6.
Tenant and Tenant’s agents, contractors, customers, directors, employees,
invitees, officers, and patrons (collectively, the “Tenant’s Permittees”) have a
non-exclusive privilege and license, during the Lease Term, to use the
non-restricted Common Areas in common with all other authorized users thereof.

 

2.2 For purposes of this Lease, the following terms have the definitions set
forth below:

 

  (a) “Automobile Parking Areas” means all areas designated for automobile
parking upon the land. Automobile Parking Areas are Common Areas, but certain
parking areas are restricted. (See Parking Rules & Regulations).

 

  (b) “Common Areas” means those areas within the Building and Project not
leased to any tenant and which are intended by Landlord to be available for the
use, benefit, and enjoyment of all occupants of the Building.

 

  (c) “Interior Common Facilities” means lobbies, corridors, hallways, elevator
foyers, restrooms, mail rooms, mechanical and electrical rooms, janitor closets,
and other similar facilities used by tenants or for the benefit of tenants on a
non-exclusive basis. Access to certain Interior Common Facilities is restricted.

 

  (d) “Project” means the Building and the building located at 11030 CirclePoint
Road, Westminster, Colorado, and the parcel(s) of land containing said building,
all known collectively as CirclePoint Corporate Center in Westminster, Colorado.

 

  (e) “Rentable Square Footage” means (1) with respect to the Building, the sum
of the total area of all floors in the Building (including Interior Common
Facilities but excluding stairs, elevator shafts, vertical shafts, parking areas
and exterior balconies), computed by measuring to the exterior surface of
permanent outside walls; and (2) with respect to the Premises, the area of the
Premises (or other space occupiable by tenants as the case may be) computed by
measuring to the exterior surface of permanent outside walls, to the midpoint of
corridor and demising walls and to the Tenant side of permanent interior walls
and Interior Common Facilities walls (other than corridor walls).

 

  (f) “Tenant’s Proportionate Share” 3.518%, which is the percentage obtained by
dividing (a) the number of Rentable Square Feet in the Premises as stated above
by (b) the Rentable Square Feet in the Building at the time a respective charge
was incurred, which at the time of execution of this Lease is 151,412 Rentable
Square Feet. Landlord and Tenant stipulate that the number of Rentable Square
Feet in the Premises and in the Building set forth above is conclusive as to the
square footage in existence on the date of this Lease and shall be binding upon
them.

ARTICLE 3. TERM

The term of this Lease and the Commencement Date shall be as specified in
Section 1.1. Landlord shall provide the Premises per the attached space plan
(Exhibit “A”) on or before the Commencement Date. If there are delays, which
delays are not caused by Tenant, and the Premises are not substantially complete
enough that Tenant can reasonably take occupancy of the Premises on or before
October 1, 2013, which is the “Anticipated Commencement Date,” Landlord shall
not be deemed in default of the Lease, and the parties agree to amend the
Commencement Date and Rent (as defined herein) schedule, accordingly. If the
Premises are not substantially complete enough that Tenant can reasonably take
occupancy of them within 90 days after the Anticipated Commencement Date,
Tenant’s sole

 

      Landlord:                         2    Tenant:                     



--------------------------------------------------------------------------------

remedies shall be to either enter into a mutually acceptable revision of the
appropriate terms of the Lease with Landlord, which appropriate terms shall
include a day of Minimum Monthly Rent abatement for each day that the
Commencement Date is more than thirty (30) days beyond the Anticipated
Commencement Date, or to cancel the Lease with ten (10) days written notice to
Landlord. Notwithstanding the foregoing, if said delays are caused by Tenant,
then the Lease, and all of the obligations therein, shall commence on the date
that would have been the Commencement Date absent such Tenant delays. By
occupying the Premises, Tenant shall be deemed to have accepted the Premises in
their condition as of the date of such occupancy, subject to the performance of
punch-list items that remain to be performed by Landlord, if any. Prior to
occupying the Premises, Tenant shall execute and deliver to Landlord a letter
substantially in the form of Exhibit E hereto confirming: (1) the Commencement
Date (as defined in the Basic Lease Information and as may be adjusted pursuant
to the terms of this Paragraph) and the expiration date of the initial Term (as
defined in the Basic Lease Information); (2) that Tenant has accepted the
Premises; and (3) that Landlord has performed all of its obligations with
respect to the Premises (except for punch-list items specified in such letter);
however, the failure of the parties to execute such letter shall not defer the
Commencement Date or otherwise invalidate this Lease. Tenant’s failure to
execute such document within ten (10) days of receipt thereof from Landlord
shall be a default by Tenant under this Lease and shall be deemed Tenant’s
agreement to the contents of such document. Occupancy of the Premises by Tenant
prior to the Commencement Date (“Early Occupancy”) shall be subject to all of
the provisions of this Lease, including the payment of Minimum Monthly Rent
prorated on a per diem basis for each day of Early Occupancy. Notwithstanding
the foregoing, provided that Tenant does not commence operating its business
from the Premises, moving in furniture and equipment and/or installing wiring
and cabling shall not be considered Early Occupancy and shall not trigger the
payment of Minimum Monthly Rent; provided, however, provided that such
activities shall coordinated with Landlord and Landlord’s contractors and that
it shall in no way interfere with or delay Landlord’s completion of the
improvements to the Premises or violate code restrictions. Tenant and its
contractors shall observe all rules and regulations of the Building, including
Landlord’s insurance requirements.

ARTICLE 4. MINIMUM MONTHLY RENT

Tenant shall pay to Landlord, without deduction, setoff, prior notice, or
demand, the Minimum Monthly Rent, payable in advance on the first day of each
calendar month during the Lease Term. The obligations of Tenant to pay Minimum
Monthly Rent and other sums to Landlord and the obligations of Landlord under
this Lease are independent obligations. The first (1st) monthly installment of
Minimum Monthly Rent shall be payable contemporaneously with the execution of
this Lease; thereafter, Minimum Monthly Rent shall be payable on the first
(1st) day of each month beginning on the first (1st) day of the second
(2nd) full calendar month of the Term. If the Lease Term commences on a date
other than the first day of a calendar month, the Minimum Monthly Rent for that
month shall be prorated on a per diem basis and be paid to Landlord on or before
the Commencement Date.

ARTICLE 5. ADDITIONAL RENT

This Lease is intended by Landlord and Tenant to be a net lease; accordingly,
Tenant shall pay as additional rent each year the amount of Tenant’s
Proportionate Share of Operating Costs for the Project during each Operating
Year of the Lease Term (“Operating Cost Rent”). Landlord may make a good faith
estimate of the Operating Cost Rent to be due by Tenant for any Operating Year
or part thereof during the Lease Term. During each Operating Year or partial
Operating Year of the Lease Term, Tenant shall pay to Landlord, in advance
concurrently with each monthly installment of Minimum Monthly Rent, an amount
equal to the estimated Operating Cost Rent for such Operating Year or part
thereof divided by the number of months therein. From time to time, Landlord may
estimate and re-estimate the Operating Cost Rent to be due by Tenant and deliver
a copy of the estimate or re-estimate to Tenant. Thereafter, the monthly
installments of Operating Cost Rent payable by Tenant shall be appropriately
adjusted in accordance with the estimations so that, by the end of the Operating
Year in question, Tenant shall have paid all of the Operating Cost Rent as
estimated by Landlord. Any amounts paid based on such an estimate shall be
subject to adjustment as herein provided when actual Operating Costs are
available for each Operating Year. In the event the Building is not fully
occupied during any Operating Year, an adjustment shall be made by Landlord in
calculating the Operating Costs for such Operating Year so that the Operating
Costs shall be adjusted to the amount that would have been incurred had the
Building been occupied to the extent of 100% during such Operating Year. Because
the Building is one of several buildings in the Project, Operating Costs may be
allocated among the buildings of the Project, as reasonably determined by
Landlord. By May 1 of each Operating Year, or as soon thereafter as practicable,
Landlord shall furnish to Tenant a statement of Operating Costs for the previous
year, adjusted as provided above (the “Operating Costs Statement”). If Tenant’s
payments of estimated Operating Cost Rent for the year covered by the Operating
Costs Statement exceed Tenant’s Proportionate Share of such items as indicated
in the Operating Costs Statement, then Landlord shall promptly credit or
reimburse Tenant for such excess; likewise, if Tenant’s estimated payments of
Operating Costs for such year are less than Tenant’s share of such items as
indicated in the Operating Costs Statement, then Tenant shall promptly pay
Landlord such deficiency, notwithstanding that the Term has expired and Tenant
has vacated the Premises. For purposes of this Lease (a) “Operating Costs” means
and includes all costs of management, maintenance, and operation of the Project,
including but not limited to the costs of cleaning, repairs, utilities, air
conditioning, heating, plumbing, elevator, parking, landscaping, insurance,
property taxes and special assessments, and all other costs which can properly
be considered operating expenses but excluding costs of property additions
(except additions and improvements made in order to comply with any law
hereafter promulgated by any governmental authority or any interpretation
hereafter rendered with respect to any existing law), alterations for tenants,
leasing commissions, advertising, depreciation, interest, income taxes and
administrative costs not specifically incurred in the management, maintenance
and operation of the Project; and (b) “Operating Year” means a year beginning
January 1 and ending December 31. Tenants with leases expiring or terminating
prior to the end of the Operating Year shall be responsible for their portion of
Operating Costs based on Landlord’s estimate of Operating Costs.

 

      Landlord:                         3    Tenant:                     



--------------------------------------------------------------------------------

ARTICLE 6. PARKING

Nothing contained herein shall be deemed to create liability upon Landlord for
any damage to motor vehicles of Tenant’s Permittees, or from loss of property
from within such motor vehicles while parked in the Automobile Parking Areas.
Landlord has the right to establish and to enforce against all users of the
Automobile Parking Areas, reasonable rules and regulations (the “Parking Rules
and Regulations”). Landlord shall assign and identify Reserved Parking Spaces.
Landlord will not police nor be responsible for any vehicle parked in Tenant’s
reserved parking space.

ARTICLE 7. RENT TAX AND PERSONAL PROPERTY TAXES

If imposed, Tenant shall pay to Landlord, in addition to, and simultaneously
with, any other amounts payable to Landlord under this Lease, a sum equal to the
aggregate of any municipal, county, state, or federal excise, sales, use, or
transaction privilege taxes now or hereafter legally levied or imposed against,
or on account of, any amounts payable under this Lease by Tenant or the receipt
thereof by Landlord (collectively, “Rent Tax”). Tenant shall pay, prior to
delinquency, all taxes levied upon fixtures, furnishings, equipment, and
personal property placed on the Premises by Tenant.

ARTICLE 8. PAYMENT OF RENT/LATE CHARGES/INTEREST ON PAST-DUE OBLIGATIONS

Tenant shall pay the rent and all other charges specified in this Lease to
Landlord at the address set forth on Section 1.1 of this Lease, or to another
person and at another address as Landlord from time to time designates in
writing. All monetary obligations of Tenant, including Minimum Monthly Rent,
additional rent, or other charges payable by Tenant to Landlord under the terms
of this Lease shall be deemed “Rent”, and any Rent not received within ten
(10) days after the due date (the “Delinquency Date”) thereof shall
automatically (and without notice) incur a late charge of five percent (5%) of
the delinquent amount. Except as otherwise provided herein, any Rent due to
Landlord not paid when due shall bear interest, from the date due, at the
maximum rate then allowable by law or judgments. Payment of such interest shall
in no way excuse or cure any default by Tenant under this Lease; provided,
however, that interest shall not be payable on late charges incurred by Tenant.

ARTICLE 9. SECURITY DEPOSIT

Tenant shall, upon execution of this Lease, deposit with Landlord the Security
Deposit, as security for the performance of terms and provisions of this Lease
by Tenant, which shall be returned to Tenant within the time period required by
law if it has discharged its obligations to Landlord in full. The Security
Deposit shall not be used to pay the last month’s lease payment. Unless required
otherwise by applicable law, the Security Deposit may be commingled with other
funds, and no interest shall be paid thereon. Notwithstanding anything in this
Article 9 to the contrary, provided that there have been no Events of Default by
Tenant up to the date of reduction of the Security Deposit, upon the first
(1st) anniversary of the Commencement Date (and again on the second
(2nd) anniversary) upon written request from Tenant, the amount of the Security
Deposit shall be reduced annually by an amount equal to one-third of the amount
of the original Security Deposit, such that after the second (2nd) reduction the
Security Deposit shall equal one-third (1/3) of the original amount of the
Security Deposit for the remainder of the Term as may be extend. In the event of
an Event of Default by Tenant, the amount of the Security Deposit shall be
restored to its original amount as set forth in Section 1.1(i).

ARTICLE 10. CONSTRUCTION OF THE PREMISES

Except as otherwise set forth on Exhibit D, if any, attached hereto, Landlord
shall construct Tenant’s leasehold improvements in accordance with plans and
specifications prepared by Landlord’s architect. Prior to the Commencement Date,
any work performed by Tenant or any fixtures or personal property moved onto the
Premises shall be at Tenant’s own risk, Tenant’s entry onto the Premises shall
be subject to all provisions of the Lease (other than the payment of Minimum
Monthly Rent and additional rent) and neither Landlord nor Landlord’s agents or
contractors shall be responsible to Tenant for damage or destruction of Tenant’s
property.

ARTICLE 11. ALTERATIONS

After completion of Landlord’s construction obligations under Article 10, Tenant
shall not make or cause to be made any further additions, alterations,
improvements, Utility Installations or repairs in, on or about the Premises, the
Building or the Project without the prior written consent of Landlord, which
shall not be unreasonably withheld. As used in this Article, the term “Utility
Installation” shall mean carpeting, window and wall coverings, power panels,
electrical distribution systems, lighting fixtures, air conditioning, plumbing,
and telephone and telecommunication wiring and equipment. At the expiration of
the term, Landlord may require the removal of any and all of said additions,
alterations, improvements or Utility Installations, and the restoration of the
Premises, Building and Project to their prior condition, at Tenant’s expense.
Should Landlord permit Tenant to make its own additions, alterations,
improvements or Utility Installations, Tenant may only use such contractor as
has been expressly approved by Landlord, and Landlord may require Tenant to
provide Landlord, at Tenant’s sole cost and expense, a lien and completion bond
in an amount equal to one and one-half times the estimated cost of such
improvements, to insure Landlord against any liability for mechanic’s and
materialmen’s liens and to insure completion of the work. Should Tenant make any
additions, alterations, improvements or Utility Installations without the prior
approval of Landlord, or use a contractor not expressly approved by Landlord,
Landlord may, at

 

      Landlord:                         4    Tenant:                     



--------------------------------------------------------------------------------

any time during the Lease Term, require that Tenant remove any part or all of
the same. All additions, alterations, improvements and Utility Installations
(whether or not such Utility Installations constitute trade fixtures of Tenant),
which may be made to the Premises by Tenant, including but not limited to, floor
coverings, panelings, doors, drapes, built-ins, moldings, sound attenuation, and
lighting and telephone or communication systems, conduit, wiring and outlets,
shall be made and done in a good and workmanlike manner and of good and
sufficient quality and materials and shall be the property of Landlord and
remain upon and be surrendered with the Premises at the expiration of the Lease
Term, unless Landlord requires their removal as described above. Provided Tenant
is not in default, notwithstanding the provisions of this Article, Tenant’s
personal property and equipment, other than that which is affixed to the
Premises so that it cannot be removed without material damage to the Premises or
Building or Project, and other than Utility Installations, shall remain the
property of Tenant and may be removed by Tenant as provided herein. Tenant shall
provide Landlord with as-built plans and specifications for any additions,
alterations, improvements or Utility Installations.

ARTICLE 12. PERSONAL PROPERTY/SURRENDER OF PREMISES

All personal property located in the Premises shall remain the property of
Tenant and may be removed by Tenant not later than the Expiration Date or the
earlier termination of the Lease Term. Tenant shall promptly repair, at its own
expense, any damage resulting from such removal. All cabinetry, built-in
appliances, wall coverings, floor coverings, window coverings, electrical
fixtures, plumbing fixtures, conduits, lighting, and other special fixtures that
may be placed upon, installed in, or attached to the Premises by Tenant shall,
at the termination of this Lease be the property of Landlord unless Landlord
requires its removal as set forth in Article 11. At the Expiration Date or upon
the earlier termination of the Lease Term, Tenant shall surrender the Premises
in good condition, reasonable wear and tear excepted, and shall deliver all keys
to Landlord.

ARTICLE 13. LIENS

Tenant shall keep the Premises, Building, and the Project free from any liens
arising out of work performed, material furnished, or obligations incurred due
to the actions of Tenant or Tenant’s Permittees or the failure of Tenant to
comply with any law. In the event any such lien does attach against the
Premises, Building, or Project, and Tenant does not discharge the lien or post
bond (which under law would prevent foreclosure or execution under the lien)
within ten (10) days after demand by Landlord, such event shall be a default by
Tenant under this Lease and, in addition to Landlord’s other rights and
remedies, Landlord may take any action necessary to discharge the lien at
Tenant’s expense.

ARTICLE 14. USE OF PREMISES/RULES AND REGULATIONS

 

14.1 Without the prior approval of Landlord, Tenant shall not use the Premises
for any use other than for general business office purposes (the “Permitted
Use”) and Tenant agrees that it will use the Premises in such manner as to not
interfere with or infringe on the rights of other tenants in the Building or
Project. Tenant agrees to comply with all applicable laws, ordinances and
regulations in connection with its use of the Premises, agrees to keep the
Premises in a clean and sanitary condition, and agrees not to perform any act in
the Building which would increase any insurance premiums related to the Building
or Project or would cause the cancellation of any insurance policies related to
the Building or Project. Tenant shall not use, generate, manufacture, store, or
dispose of, in, under, or about the Premises, the Building, the or the Project
or transport to or from the Premises, the Building, the or the Project, any
Hazardous Materials. For purposes of this Lease, “Hazardous Materials” includes,
but is not limited to: (i) flammable, explosive, or radioactive materials,
hazardous wastes, toxic substances, or related materials; (ii) all substances
defined as “hazardous substances,” “hazardous materials,” “toxic substances,” or
“hazardous chemical substances or mixtures” in the Comprehensive Environmental
Response Compensation and Liability Act of 1980, as amended, 42 U.S.C. § 9601,
et seq., as amended by Superfund Amendments and Re-authorization Act of 1986;
the Hazardous Materials Transportation Act, 49 U.S.C. § 1901, et seq.; the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601, et seq.; (iii) those substances listed
in the United States Department of Transportation Table (49 CFR 172.10 and
amendments thereto) or by the Environmental Protection Agency (or any successor
agent) as hazardous substances (40 CFR Part 302 and amendments thereto);
(iv) any material, waste, or substance which is (A) petroleum, (B) asbestos,
(C) polychlorinated biphenyl’s, (D) designated as a “hazardous substance”
pursuant to § 311 of the Clean Water Act, 33 U.S.C. S 1251 et seq. (33 U.S.C. §
1321) or listed pursuant to the Clean Water Act (33 U.S.C. § 1317);
(E) flammable explosives; or (F) radioactive materials; and (v) all substances
defined as “hazardous wastes” in the statutes of the state in which the Premises
are located.

 

14.2 Tenant shall comply with the rules and regulations of the Building which
are attached hereto as Exhibit B. Landlord may, from time to time, change such
rules and regulations for the safety, care, or cleanliness of the Building and
related facilities, provided that such changes are applicable to all tenants of
the Building, will not unreasonably interfere with Tenant’s use of the Premises
and are enforced by Landlord in a non-discriminatory manner. Tenant shall be
responsible for the compliance with such rules and regulations by any assignees
claiming by, through, or under Tenant; any subtenants claiming by, through, or
under Tenant; and any of their respective agents, contractors, employees, and
invitees. In the event of a conflict between the rules and regulations and the
provisions of this Lease, the provisions of this Lease shall control.

 

      Landlord:                         5    Tenant:                     



--------------------------------------------------------------------------------

ARTICLE 15. RIGHTS RESERVED BY LANDLORD

In addition to all other rights, Landlord has the following rights, exercisable
without notice to Tenant and without effecting an eviction, constructive or
actual, and without giving right to any claim for set off or abatement of rent:
(a) to decorate and to make repairs, alterations, additions, changes, or
improvements in and about the Building during Building Hours; (b) to reasonably
approve the weight, size, and location of heavy objects in and about the
Premises and the Building, and to require all such items to be moved into and
out of the Building and Premises in such manner as Landlord shall direct in
writing; (c) to take all such reasonable measures for the security of the
Building and its occupants (provided that Landlord shall have no obligation to
provide any such security unless required by law); and (d) to temporarily block
off parking spaces for maintenance or construction purposes.

ARTICLE 16. QUIET ENJOYMENT

Landlord agrees that, provided a default by Tenant has not occurred, neither
Landlord nor anyone claiming through Landlord will do anything that will prevent
Tenant from quietly enjoying and occupying the Premises during the Lease Term.
Tenant agrees this Lease is subordinate to the Parking Rules and Regulations
described in Article 6.

ARTICLE 17. MAINTENANCE AND REPAIR

 

17.1 Landlord shall, subject to reimbursement for Operating Costs, keep and
maintain in good repair and working order, subject to reasonable wear and tear:
(1) structural elements of the Building; (2) standard mechanical (including
HVAC), electrical, plumbing and fire/life safety systems serving the Building
generally, together with air filters provided by Landlord for the HVAC serving
the Premises, if any and standard light fixtures provided by Landlord to the
Premises, if any; (3) Common Areas; (4) the roof of the Building; (5) exterior
windows of the Building; and (6) elevators serving the Building, reasonable wear
and tear excepted. Tenant waives all rights to make repairs at the expense of
Landlord. If Landlord would be required to perform any maintenance or make any
repairs because of: (a) modifications to the roof, walls, foundation, and floor
of the Building from that set forth in Landlord’s plans and specifications which
are required by Tenant’s design for improvements, alterations and additions;
(b) installation of Tenant’s improvements, fixtures, or equipment; (c) a
negligent or wrongful act of Tenant or Tenant’s Permittees; or, (d) Tenant’s
failure to perform any of Tenant’s obligations under this Lease, Landlord may
perform the maintenance or repairs and Tenant shall pay Landlord the cost
thereof.

 

17.2 Tenant agrees to: (a) pay Landlord’s cost of maintenance and repair,
including additional janitorial costs of any non-building standard improvements
and non-building standard materials and finishes as additional rent hereunder;
(b) if Tenant is responsible for damage, repair or replace all ceiling and wall
finishes (including painting) and floor or window coverings which require repair
or replacement during the Lease Term, at Tenant’s sole cost; and (c) at Tenant’s
sole cost, maintain and repair interior partitions; doors; electronic, phone and
data cabling and related equipment that is installed by or for the benefit of
Tenant and located in the Premises or other portions of the Building or Project;
supplemental air conditioning units, private showers and kitchens, including hot
water heaters, plumbing, dishwashers, ice machines and similar facilities
serving Tenant exclusively; phone rooms used exclusively by Tenant; alterations
performed by contractors retained by or on behalf of Tenant; and all of Tenant’s
furnishings, trade fixtures, equipment and inventory. It is generally understood
that mold spores are present essentially everywhere and that mold can grow in
most any moist location. Emphasis is properly placed on prevention of moisture
and on good housekeeping and ventilation practices. Tenant acknowledges the
necessity of housekeeping, ventilation, and moisture control (especially in
kitchens, janitor’s closets, bathrooms, break rooms and around outside walls)
for mold prevention. In signing this Lease, Tenant has first inspected the
Premises and certifies that it has not observed mold, mildew or moisture within
the Premises. Tenant agrees to immediately notify Landlord if it observes
mold/mildew and/or moisture conditions (from any source, including leaks), and
allow Landlord to evaluate and make recommendations and/or take appropriate
corrective action. Tenant relieves Landlord from any liability for any bodily
injury or damages to property caused by or associated with moisture or the
growth of or occurrence of mold or mildew on the Premises. In addition,
execution of this Lease constitutes acknowledgement by Tenant that control of
moisture and mold prevention are integral to its Lease obligations.

 

17.3 Notwithstanding anything in this Lease to the contrary, to the extent the
terms and provisions of Article 22 conflict with, or are inconsistent with, the
terms and provisions of this Article 17, the terms and provisions of Article 22
shall control. Tenant shall take all reasonable precautions to insure that the
Premises are not subjected to excessive wear and tear, i.e. chair pads should be
utilized by Tenant to protect carpeting.

ARTICLE 18. UTILITIES AND JANITORIAL SERVICES

Landlord agrees to furnish to the Premises during normal Building Hours as
defined in Section 1.1, and subject to the Rules and Regulations, electricity
suitable for general office use of the Premises, heat and air conditioning
required in Landlord’s reasonable judgment for normal use and occupation of the
Premises, and during such hours as determined by Landlord, janitorial services
for the Premises and Common Areas. Landlord further agrees to furnish hot and
cold water to those areas provided for general use of all tenants in the
Building. Landlord will use diligent efforts to provide continuous elevator
service for the Building. If Tenant shall require electric current, water,
heating, cooling, or air outside of normal Building Hours which will result in
excess consumption of such utilities or services, Tenant shall first obtain the
written consent of Landlord to the use thereof. If, in Landlord’s

 

      Landlord:                         6    Tenant:                     



--------------------------------------------------------------------------------

reasonable discretion, Tenant consumes any utilities or services in excess of
the normal consumption of such utilities and services for general office use,
Tenant agrees to pay Landlord for the cost of such excess consumption of
utilities or services as additional rent, upon receipt of a statement of such
costs from Landlord, at the same time as payment of the Minimum Monthly Rent is
made. Landlord shall have the right to install separate electrical meters, at
Landlord’s expense, to measure excess consumption or establish another basis for
determining the amount of excess consumption of electrical current. Further,
Landlord shall have the right to install electronic HVAC over-time hour meters
for Tenant’s convenience. These meters shall be used, in part, by Landlord to
determine Tenant’s excess HVAC consumption for purposes of billing Tenant for
such excess charges. If Tenant desires HVAC at a time other than Building Hours:
(i) Tenant shall give Landlord such prior notice as Landlord shall from time to
time establish as appropriate of Tenant’s desired use; (ii) Landlord shall
supply such after-hours HVAC to Tenant at such hourly costs to Tenant as
Landlord shall from time to time establish; and (iii) Tenant shall pay such cost
as additional rent within ten (10) days after billing. Landlord shall not be
liable for damages nor shall rent or other charges abate in the event of any
failure or interruption of any utility or service supplied to the Premises,
Building or Project by a regulated utility or municipality, or any failure of a
Building system supplying any such service to the Premises (provided Landlord
uses diligent efforts to repair or restore the same) and no such failure or
interruption shall entitle Tenant to abate rent or terminate this Lease.

ARTICLE 19. ENTRY AND INSPECTION

Landlord shall have the right, after reasonable advanced notice (which may be
oral) to Tenant, except in the case of an emergency or for recurring services,
when no notice shall be required, to enter into the Premises at reasonable times
for the purpose of inspecting the Premises and reserves the right, during the
last six months of the term of the Lease, to show the Premises at reasonable
times to prospective tenants. Landlord shall be permitted to take any action
under this Article without causing any abatement of rent or liability to Tenant
for any loss of occupation or quiet enjoyment of the Premises, nor shall such
action by Landlord be deemed an actual or constructive eviction; provided
however that Landlord shall use commercially reasonable efforts not to
materially and adversely disturb Tenant’s normal use and occupancy of the
Premises.

ARTICLE 20. ACCEPTANCE OF THE PREMISES/LIABILITY INSURANCE

 

20.1 All personal property and fixtures belonging to Tenant shall be placed and
remain on the Premises at Tenant’s sole risk. Upon taking possession of the
Premises and thereafter during the Lease Term, the Tenant shall, at Tenant’s
sole cost and expense, maintain insurance coverage with limits not less than the
following: (a) Worker’s Compensation Insurance, minimum limit as defined by
applicable laws; (b) Employer’s Liability Insurance, minimum limit $1,000,000;
(c) Commercial General Liability Insurance, Bodily Injury/Property, Damage
Insurance (including the following coverages: Premises/Operations, Independent
Contractors, Broad Form Contractual in support of the indemnification
obligations of Tenant under this Lease, and Bodily and Personal Injury
Liability), minimum limits of $1,000,000 Each Occurrence and $2,000,000 General
Aggregate (with an additional $2,000,000 umbrella policy for Each Occurrence and
$2,000,000 General Aggregate); (d) All Risk Property insurance covering the full
value of all furniture, trade fixtures and personal property (including property
of Tenant or others) in the Premises or otherwise placed in the Project by,
through or under Tenant it being understood that no lack or inadequacy of
insurance by Tenant shall in any event make Landlord subject to any claim by
virtue of any theft of or loss or damage to any uninsured or inadequately
insured property; (e) All Risk Property insurance covering the full value of all
additions, alterations, improvements, Utility Installations and betterments in
the Premises, naming Landlord and any deed of trust holder or mortgagee as
additional loss payees as their interests may appear; (f) business interruption
insurance in an amount that will reimburse Tenant for direct or indirect loss of
earnings attributable to all perils insured against; (g) Automobile Liability
Insurance, minimum combined single limit $3,000,000; and (h) in the event Tenant
performs any alterations or repairs in, on, or to the Premises, Builder’s Risk
Insurance on an All Risk basis (including collapse) on a completed value
(non-reporting) form, or by endorsement including such coverage, for full
replacement value covering all work incorporated in the Building and all
materials and equipment in or about the Premises. All such policies shall
include a waiver of subrogation in favor of Landlord and shall name Landlord and
such other party or parties as Landlord may require as additional insureds.
Tenant’s insurance shall be primary, with any insurance maintained by Landlord
to be considered excess. Tenant’s insurance shall be maintained with an
insurance company qualified to do business in the state in which the Premises
are located and having a current A.M. Best manual rating of at least A-X or
better. Before entry into the Premises and before expiration of any policy,
evidence of these coverages represented by Certificates of Insurance issued by
the insurance carrier must be furnished to Landlord. Certificates of Insurance
should specify the additional insured status, the waiver of subrogation, and
that such insurance is primary, and any insurance by Landlord is excess. The
Certificate of Insurance shall state that Landlord will be notified in writing
thirty (30) days before cancellation or non-renewal of insurance except in the
event of non-payment of premium, then a ten (10) day notice shall be given to
Landlord.

 

20.2 During the entire Lease Term, Landlord agrees to maintain public liability
insurance in such forms and amounts as Landlord shall determine. The cost of the
insurance obtained under this Section 20.2 shall be an Operating Cost under
Article 5 of this Lease.

 

      Landlord:                         7    Tenant:                     



--------------------------------------------------------------------------------

ARTICLE 21. CASUALTY INSURANCE

 

21.1 Tenant shall maintain fire and extended coverage insurance (full
replacement value) with a business interruption and extra expense endorsements,
on personal property and trade fixtures owned or used by Tenant.

 

21.2 Landlord shall maintain property insurance for the Building’s replacement
value, less a commercially reasonable deductible if Landlord so chooses
including endorsements as determined by Landlord throughout the Lease Term on
the Building (excluding Tenant’s trade fixtures and personal property). At
Landlord’s option, the policy of insurance may include a business interruption
insurance endorsement for loss of rents. The cost of the insurance obtained
under this Section 21.2 shall be an Operating Cost under Article 5 of this
Lease.

ARTICLE 22. DAMAGE AND DESTRUCTION OF PREMISES

 

22.1 If the Premises or the Building are damaged by fire or other casualty (a
“Casualty”), Landlord shall use good faith efforts to deliver to Tenant within
sixty (60) days after such Casualty a good faith estimate (the “Damage Notice”)
of the time needed to repair the damage caused by such Casualty.

 

22.2 If a material portion of the Premises is damaged by Casualty such that
Tenant is prevented from conducting its business in the Premises in a manner
reasonably comparable to that conducted immediately before such Casualty and
Landlord estimates that the damage caused thereby cannot be repaired within one
hundred eighty (180) days after the commencement of repairs (the “Repair
Period”), then Tenant may terminate this Lease by delivering written notice to
Landlord of its election to terminate within thirty (30) days after the Damage
Notice has been delivered to Tenant.

 

22.3 If a Casualty damages the Premises or a material portion of the Building
and: (1) Landlord estimates that the damage to the Premises cannot be repaired
within the Repair Period; (2) the damage to the Premises exceeds fifty percent
(50%) of the replacement cost thereof (excluding foundations and footings), as
estimated by Landlord, and such damage occurs during the last two (2) years of
the Term; (3) regardless of the extent of damage to the Premises, Landlord makes
a good faith determination that restoring the Building would be uneconomical; or
(4) Landlord is required to pay any insurance proceeds arising out of the
Casualty to a deed of trust holder, mortgagee or ground lessor under, then
Landlord may terminate this Lease by giving written notice of its election to
terminate within thirty (30) days after the Damage Notice has been delivered to
Tenant.

 

22.4 If neither party elects to terminate this Lease following a Casualty, then
Landlord shall, within a reasonable time after such Casualty, begin to repair
the Premises and shall proceed with reasonable diligence to restore the Premises
to substantially the same condition as they existed immediately before such
Casualty; however, other than building standard leasehold improvements Landlord
shall not be required to repair or replace any Alterations or betterments within
the Premises (which shall be promptly and with due diligence repaired and
restored by Tenant at Tenant’s sole cost and expense) or any furniture,
equipment, trade fixtures or personal property of Tenant or others in the
Premises or the Building, and Landlord’s obligation to repair or restore the
Premises shall be limited to the extent of the insurance proceeds actually
received by Landlord for the Casualty in question. If this Lease is terminated
under the provisions of this Article 22, Landlord shall be entitled to the full
proceeds of the insurance policies providing coverage for all alterations,
improvements and betterments in the Premises (and, if Tenant has failed to
maintain insurance on such items as required by this Lease, Tenant shall pay
Landlord an amount equal to the proceeds Landlord would have received had Tenant
maintained insurance on such items as required by this Lease).

 

22.5 If the Premises are damaged by Casualty, Rent for the portion of the
Premises rendered untenantable by the damage shall be abated on a reasonable
basis from the date of damage until the completion of Landlord’s repairs (or
until the date of termination of this Lease by Landlord or Tenant as provided
above, as the case may be), unless Tenant or a Tenant Permittee caused such
damage, in which case, Tenant shall continue to pay Minimum Monthly Rent and all
other rent without abatement and Tenant shall be liable to Landlord for the cost
and expense of the repair and restoration of the Premises or the Building caused
thereby to the extent that costs and expense is not covered by insurance
proceeds.

ARTICLE 23. EMINENT DOMAIN

 

23.1 If the entire Building or Premises are taken by right of eminent domain or
conveyed in lieu thereof (a “Taking”), this Lease shall terminate as of the date
of the Taking.

 

23.2 If any part of the Building becomes subject to a Taking and such Taking
will prevent Tenant from conducting its business in the Premises in a manner
reasonably comparable to that conducted immediately before such Taking for a
period of more than one hundred eighty (180) days, then Tenant may terminate
this Lease as of the date of such Taking by giving written notice to Landlord
within thirty (30) days after the Taking, and Rent shall be apportioned as of
the date of such Taking. If Tenant does not terminate this Lease, then Rent
shall be abated on a reasonable basis as to that portion of the Premises
rendered untenantable by the Taking.

 

23.3 If any material portion, but less than all, of the Building becomes subject
to a Taking, or if Landlord is required to pay any of the proceeds arising from
a Taking to a deed of trust holder, mortgagee or ground lessor, then Landlord
may terminate this Lease by delivering written notice thereof to Tenant within
thirty (30) days after such Taking, and Rent shall be apportioned as of the date
of such Taking. If Landlord does not so terminate this Lease, then this Lease
will continue, but if any portion of the Premises has been taken, Rent shall
abate as provided in Section 22.5.

 

      Landlord:                         8    Tenant:                     



--------------------------------------------------------------------------------

23.4 If any Taking occurs, then Landlord shall receive the entire award or other
compensation for the Land, the Building, and other improvements taken; however,
Tenant may separately pursue a claim (to the extent it will not reduce
Landlord’s award) against the condemnor for the value of Tenant’s personal
property which Tenant is entitled to remove under this Lease, moving costs, loss
of business, and other claims it may have.

ARTICLE 24. ASSIGNMENT AND SUBLETTING

 

24.1 Tenant agrees not to assign, mortgage, or pledge this Lease, and shall not
sublet the Premises without Landlord’s prior written consent, which shall not be
unreasonably withheld if Landlord does not elect to terminate this Lease as
provided herein. Without limitation, it is agreed that Landlord’s consent shall
not be considered unreasonably withheld if: (1) the proposed transferee’s
financial condition does not meet the criteria Landlord uses to select Building
tenants having similar leasehold obligations; (2) the proposed transferee’s use
is not suitable for the Building considering the business of the other tenants
and the Building’s prestige; (3) the proposed transferee is a governmental
agency or occupant of the Project; (4) Tenant is in default after the expiration
of the notice and cure periods in this Lease; or (5) any portion of the Premises
or Building would likely become subject to additional or different laws as a
consequence of the proposed assignment or subletting. Tenant shall not be
entitled to receive any monetary damages based upon a claim that Landlord
unreasonably withheld its consent to a proposed sublease or assignment and
Tenant’s sole remedy shall be an action to enforce any provision through
specific performance or declaratory judgment. Any attempted sublease or
assignment in violation of this Article shall, at Landlord’s option, be void.
Consent by Landlord to one or more subleases or assignments shall not operate as
a waiver of Landlord’s rights to approve any subsequent subleases or
assignments. Any assignment or subletting hereunder shall not release or
discharge Tenant of or from any liability under this Lease, and Tenant shall
continue to be fully liable thereunder. As part of its request for Landlord’s
consent to a sublease or assignment, Tenant shall provide Landlord with
financial statements for the proposed transferee, a complete copy of the
proposed sublease, assignment and other contractual documents and such other
information as Landlord may reasonably request. Landlord shall, by written
notice to Tenant within thirty (30) days of its receipt of the required
information and documentation, either: (1) consent to the sublease or assignment
by the execution of a consent agreement in a form reasonably designated by
Landlord or reasonably refuse to consent to the sublease or assignment in
writing; or (2) exercise its right to terminate this Lease with respect to the
portion of the Premises that Tenant is proposing to sublease or assign. Any such
termination shall be effective on the proposed effective date the sublease or
assignment for which Tenant requested consent. If Tenant shall assign or sublet
the Lease or request the consent of Landlord to any assignment or subletting or
if Tenant shall request the consent of Landlord for any act Tenant proposes to
do, then Tenant shall pay Landlord’s reasonable costs and expenses incurred in
connection therewith, including attorneys’, architects’, engineers’ or other
consultants’ fees, which fee shall be no less than $500.00. Consent by Landlord
to one assignment, subletting, occupation, or use by another person shall not be
deemed to be consent to any subsequent assignment, subletting, occupation, or
use by another person. Tenant shall pay fifty percent (50%) of all rent and
other consideration which Tenant receives as a result of a sublease or
assignment that is excess of the Rent payable to Landlord for the portion of the
Premises and Lease Term covered by the sublease or assignment. Tenant shall pay
Landlord for Landlord’s share of any excess within thirty (30) days after
Tenant’s receipt of such excess consideration. Tenant may deduct from the excess
all reasonable and customary expenses directly incurred by Tenant attributable
to the sublease or assignment (other than Landlord’s costs and expenses),
including brokerage fees, legal fees and construction costs. If Tenant is a
corporation, an unincorporated association or a partnership, unless listed on a
national stock exchange, the transfer, assignment or hypothecation of any stock
or interest in such corporation, association or partnership in the aggregate in
excess of fifty percent (50%) shall be deemed an assignment of this Lease.
Tenant agrees to immediately notify Landlord in writing of any change in its
ownership.

 

24.2

Notwithstanding anything in this Article 24 to the contrary, Tenant may Transfer
all or part of its interest in this Lease or all or part of the Premises (a
“Permitted Transfer”) to the following types of entities (a “Permitted
Transferee”) without the written consent of Landlord: (1) a person or entity
which, directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with Tenant (“Affiliate”); (2) any
corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant, or its
corporate successors or assigns, is merged or consolidated, in accordance with
applicable statutory provisions governing merger and consolidation of business
entities, so long as (A) Tenant’s obligations hereunder are assumed by the
entity surviving such merger or created by such consolidation; and (B) the
Tangible Net Worth of the surviving or created entity is similar to the Tangible
Net Worth of Tenant as of the date of execution of this Lease; or (3) any
corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant’s assets if such entity’s Tangible Net Worth after such acquisition is
similar to the Tangible Net Worth of Tenant as of the date of execution of this
Lease. Tenant shall promptly notify Landlord of any such Permitted Transfer.
Tenant shall remain liable for the performance of all of the obligations of
Tenant hereunder, or if Tenant no longer exists because of a merger,
consolidation, or acquisition, the surviving or acquiring entity shall expressly
assume in writing the obligations of Tenant hereunder. Additionally, the
Permitted Transferee shall comply with all of the terms and conditions of this
Lease, including the Permitted Use, and the use of the Premises by the Permitted

 

      Landlord:                         9    Tenant:                     



--------------------------------------------------------------------------------

Transferee may not violate any other agreements affecting the Premises, the
Building or the Project, Landlord or other tenants of the Project. No later than
five (5) business days after the effective date of any Permitted Transfer,
Tenant agrees to furnish Landlord with (A) copies of the instrument effecting
any of the foregoing Transfers, (B) documentation establishing Tenant’s
satisfaction of the requirements set forth above applicable to any such
Transfer, and (C) evidence of insurance as required under this Lease with
respect to the Permitted Transferee. The occurrence of a Permitted Transfer
shall not waive Landlord’s rights as to any subsequent Transfers. “Tangible Net
Worth” means the excess of total assets over total liabilities, in each case as
determined in accordance with generally accepted accounting principles
consistently applied (“GAAP”), excluding, however, from the determination of
total assets all assets which would be classified as intangible assets under
GAAP including goodwill, licenses, patents, trademarks, trade names, copyrights,
and franchises. Any subsequent Transfer by a Permitted Transferee shall be
subject to the terms of this Article 24.

ARTICLE 25. SALE OF PREMISES BY LANDLORD

In the event of any sale of the Building or the property upon which the Building
is located or any assignment of this Lease by Landlord (or a successor in
title), the assignee or purchaser shall be deemed, without any further agreement
between the parties, to have assumed and agreed to carry out any and all of the
covenants and obligations of Landlord under this Lease, and shall be substituted
as Landlord for all purposes from and after the sale or assignment: and Landlord
(or such successor) shall automatically be entirely freed and relieved of all
liability under any and all of Landlord’s covenants and obligations contained in
this Lease or arising out of any act, occurrence, or omission occurring after
such sale or assignment.

ARTICLE 26. SUBORDINATION/ATTORNMENT/MODIFICATION/ASSIGNMENT

Tenant’s interest under this Lease is subordinate to all terms of and all liens
and interests arising under any ground lease, deed of trust, or mortgage now or
hereafter placed on the Landlord’s interest in the Premises, the Building, or
the Project. Tenant consents to an assignment of Landlord’s interest in this
Lease to Landlord’s lender as required under such financing. If the Premises or
the Building is sold as a result of a default under the mortgage, or pursuant to
a transfer in lieu of foreclosure, Tenant shall, at the mortgagee’s, purchaser’s
or ground lessor’s sole election, attorn to the mortgagee or purchaser. This
Article is self-operative. However, Tenant agrees to execute and deliver, if
Landlord, any deed of trust holder, mortgagee, or purchaser should so request,
such further instruments necessary to subordinate this Lease to a lien of any
mortgage or deed of trust, to acknowledge the consent to assignment and to
affirm the attornment provisions set forth herein.

ARTICLE 27. LANDLORD’S DEFAULT AND RIGHT TO CURE

Landlord shall not be in default unless Landlord fails to perform obligations
required of Landlord within a reasonable time, but in no event later than
thirty (30) days after written notice by Tenant to Landlord and to the holder of
any first mortgage or deed of trust covering the Premises whose name and address
shall have theretofore been furnished to Tenant in writing, specifying wherein
Landlord has failed to perform such obligation; provided, however, that if the
nature of Landlord’s obligation is such that more than thirty (30) days are
required for performance then Landlord shall not be in default if Landlord
commences performance within such thirty (30) day period and thereafter
diligently pursues the same to completion.

ARTICLE 28. ESTOPPEL CERTIFICATES

Tenant agrees at any time and from time to time upon request by Landlord, to
execute, acknowledge, and deliver to Landlord, within ten (10) calendar days
after demand by Landlord, a statement in writing certifying (a) that this Lease
is unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating such
modifications), (b) the dates to which the Minimum Monthly Rent and other rent
and charges have been paid in advance, if any, (c) Tenant’s acceptance and
possession of the Premises, (d) the commencement of the Lease Term, (e) the rent
provided under the Lease, (f) that Landlord is not in default under this Lease
(or if Tenant claims such default, the nature thereof), (g) that Tenant claims
no offsets against the rent, and (h) such other information as may be requested
with respect to the provisions of this Lease or the tenancy created by this
Lease. Tenant’s failure to deliver such statement within such time shall be
conclusive upon Tenant (i) that this Lease is in full force and effect, without
modification except as may be represented by Landlord, (ii) that there are no
uncured defaults in Landlord’s performance, and (iii) that not more than one
month’s rent has been paid in advance.

ARTICLE 29. TENANT’S DEFAULT AND LANDLORD’S REMEDIES

 

29.1 Tenant will be in default under the Lease if any of the following occurs,
and same shall be deemed an “Event of Default”:

 

  (a) If Tenant fails to pay the Minimum Monthly Rent or make any other payment
required by the Lease within three (3) business days after Landlord sends Tenant
a written notice or demand for payment.

 

      Landlord:                         10    Tenant:                         



--------------------------------------------------------------------------------

  (b) If Tenant assigns the Lease or mortgages its interest in the Lease or
sublets any part of the Premises without first obtaining Landlord’s written
consent, as required by Article 24.

 

  (c) If Tenant abandons the Premises, or ceases to operate its business on the
Premises, or becomes bankrupt or insolvent, or makes any general assignment of
all or a substantial part of its property for the benefit of creditors, or if a
receiver is appointed to operate Tenant’s business or to take possession of all
or a substantial part of Tenant’s property.

 

  (d) If a lien attaches to the Lease or to Tenant’s interest in the Premises,
and Tenant fails to post a bond or other security or to have the lien released
within ten (10) days of its notification thereof, or if a mortgagee institutes
proceedings to foreclose its mortgage against Tenant’s leasehold interest or
other property and Tenant fails to have the foreclosure proceedings dismissed
within ten (10) calendar days after the entry of any judgment or order declaring
the mortgage to be valid and Tenant to be in default on the obligation secured
thereby, or directing enforcement of the mortgage.

 

  (e) If Tenant fails to maintain any of the insurance as required by the Lease.

 

  (f) If Tenant breaches any other provision of the Lease and fails to cure the
breach within fifteen (15) calendar days after Landlord sends it written notice
of the breach, or if the breach cannot be cured within fifteen (15) calendar
days, then if Tenant does not proceed with reasonable diligence to cure the
breach within such additional time as may be reasonably necessary under the
circumstances, not to exceed sixty (60) calendar days.

 

29.2 If Tenant is in default, then Landlord may take any one or more of the
following actions:

 

  (a) Landlord may re-enter and take possession of all or any part of the
Premises and remove Tenant and any person claiming under Tenant from the
Premises, using reasonable force, if necessary, and without committing a
trespass or becoming liable for any loss or damage that may be occasioned
thereby. Landlord may also change the locks to the Premises without notice at
Tenant’s expense. Re-entry and possession of the Premises will not by themselves
terminate the Lease.

 

  (b) Landlord may remove any property, including fixtures, from the Premises
and store the same at Tenant’s expense in a warehouse or any other location, or
Landlord may lease the property on the Premises pending sale or other
disposition. If Landlord leaves the property on the Premises or stores it at
another location owned or controlled by Landlord, then Landlord may charge
Tenant a reasonable fee for storing and handling the property comparable to what
Landlord would have had to pay to a third party for such services. Landlord will
not be liable under any circumstance to Tenant or to anyone else for any damage
to the property. Landlord may proceed to sell Tenant’s property, which shall be
sold in accordance with the laws of the state in which the Premises are located.

 

  (c) Landlord may collect any rents or other payments that become due from any
subtenant, concessionaire or licensee, and may in its own name or in Tenant’s
name bring suit for such amounts, and settle any claims therefore, without
approving the terms of the sublease or Tenant’s agreement with the
concessionaire or licensee and without prejudice to Landlord’s right to
terminate the sublease or agreement without cause and remove the subtenant,
concessionaire or licensee from the Premises.

 

  (d) Landlord may relet the Premises at whatever rent and on whatever terms and
conditions it deems advisable. The term of any new lease may be shorter or
longer than the remaining term of this Lease. In reletting the Premises,
Landlord may make any alterations or repairs to the Premises it feels necessary
or desirable; may subdivide the Premises into more than one unit and lease each
portion separately; may sell Tenant’s improvements, fixtures and other property
located on the Premises to the new tenant, or include such improvements,
fixtures and property as part of the Premises without additional cost; may
advertise the Premises for sale or lease; may hire brokers or other agents; and,
may do anything else it deems necessary or helpful in reletting the Premises.
Tenant will be liable to Landlord for all costs and expenses of the reletting
including but not limited to rental concessions to the new tenant, broker’s
commissions and tenant improvements, and will remain liable for the Minimum
Monthly Rent and all other charges arising under the Lease, less any income
received from the new tenant, unless the Lease is terminated as set forth below.
In the event an existing tenant of the project is moved into the Premises,
Tenant will be liable for the damages suffered by Landlord (as calculated
herein) as the result of the vacancy of the premises occupied by the existing
tenant.

 

  (e) Landlord may terminate the Lease at any time after Tenant defaults by
sending a written notice to Tenant expressly stating that the Lease is being
terminated. Termination will be effective on the date of the notice or on any
other date set forth in the notice. Until Landlord sends Tenant such a notice,
the Lease will remain in full force and effect, and Tenant will remain liable
for paying the Minimum Monthly Rent and other charges that come due under the
Lease and for performing all other terms and conditions of the Lease. No other
action by Landlord, including repossession of the Premises, removing or selling
Tenant’s separate property, reletting the Premises, or filing suit for
possession or for damages, will terminate the Lease or release Tenant from its
continuing liability for complying with the terms and conditions.

 

      Landlord:                         11    Tenant:                         



--------------------------------------------------------------------------------

  (f) Landlord may recover from Tenant all costs and expenses Landlord incurs as
a direct or indirect consequence of Tenant’s breach, including the cost of
storing and selling Tenant’s property, reletting the Premises, and bringing suit
against Tenant for possession or damages. If Landlord made or paid for any
improvements to the Premises, or granted Tenant any improvement allowance or
credit against the Minimum Monthly Rent or other charges due hereunder for
Tenant’s improvements, then Landlord shall also be entitled to recover the
unamortized portion of the cost of such improvements or the amount of such
allowance or credit, determined by multiplying the total amount of such cost or
allowance or credit by a fraction, the denominator of which is the total number
of months of the initial Lease Term and the numerator of which is the number of
months of the Lease Term remaining at the time of Tenant’s default. Also, if the
Lease provides for any months for which no Minimum Monthly Rent or a reduced
Minimum Monthly Rent is payable, or for any other rent concession to Tenant,
then, upon default, Tenant shall become liable for the full amount of the
Minimum Monthly Rent (or other rent concession), plus applicable taxes, for such
months, and Landlord shall be entitled to recover as additional rent the amount
that would have been payable by Tenant for such months if the Minimum Monthly
Rent provided for herein had been payable by Tenant throughout the entire Lease
Term. Unless Landlord terminates the Lease, Tenant will also remain liable for
any difference between the Minimum Monthly Rent and other charges called for by
the Lease and the rent and other charges collected by Landlord from any new
tenant. For any month in which Landlord collects less from a successor tenant
than is payable under this Lease, Landlord may demand that Tenant immediately
make up the difference, and Landlord may bring suit against Tenant if Tenant
fails to do so. If Landlord does terminate the Lease, then Tenant will no longer
be liable on a continuing monthly basis for the Minimum Monthly Rent and other
charges that would have become due under the Lease thereafter, but Tenant will
remain liable for all sums accrued under the Lease to the date of termination,
as well as for all costs and expenses incurred by Landlord, and any other
damages sustained by Landlord, as a consequence of Tenant’s breach. Also
Landlord may recover from Tenant the difference between the present value at the
date of termination to the end of the Lease Term and the present value of the
Minimum Monthly Rent and other charges Landlord could have obtained if Landlord
had rented the Premises for the same period at its fair rental value at the end
of termination. The present value of the amounts referred to in the preceding
sentence shall be computed using a discount rate equal to the prime rate charged
by Wells Fargo Bank (or its successor) at the date of termination.

 

  (g) Landlord may sue Tenant for possession of the Premises, for damages for
breach of the Lease, and for other appropriate relief, either in the same or in
separate actions. Landlord may recover all costs and expenses it incurs in any
such suit, including reasonable attorneys’ fees.

 

  (h) Landlord may exercise any other right or remedy available at law or in
equity for breach of contract, damages or other appropriate relief. The rights
and remedies described herein are cumulative, and Landlord’s exercise of any one
right will not preclude the simultaneous exercise of any other right or remedy.

ARTICLE 30. TENANT’S RECOURSE

Anything in this Lease to the contrary notwithstanding, Tenant agrees to look
solely to the estate and property of Landlord in the Building and the Project,
subject to prior rights of any ground lessor, mortgagee, or deed of trust of the
Building and the Project or any part thereof, for the collection of any judgment
requiring the payment of money by Landlord in the event of any default by
Landlord under this Lease. Tenant agrees that it is prohibited from using any
other procedures for the satisfaction of Tenants’ remedies. Neither Landlord nor
any of its respective officers, directors, employees, heirs, successors, or
assigns, shall have any personal liability of any kind or nature, directly or
indirectly, under or in connection with this Lease.

ARTICLE 31. HOLDING OVER

Subject to prior written consent by Landlord, if Tenant holds over after the
Expiration Date, or any extension thereof, Tenant shall be a tenant at
sufferance, the Minimum Monthly Rent shall be increased to 150% of the then
current lease rate at the Building or the Tenant’s lease rate at the time the
Lease expired, whichever is higher, plus any amounts due under Article 5, which
shall be payable in advance on the first day of such holdover period and on the
first day of each month thereafter. Tenant will be considered to be on a
month-to-month basis during any holdover period.

ARTICLE 32. GENERAL PROVISIONS

 

32.1 This Lease is construed in accordance with the laws of the state in which
the Premises are located.

 

32.2 If Tenant is composed of more than one person or entity, then the
obligations of such entities or parties are joint and several.

 

      Landlord:                         12    Tenant:                         



--------------------------------------------------------------------------------

32.3 If any term, condition, covenant, or provision of this Lease is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remainder of the terms, conditions, covenants, and provisions hereof shall
remain in full force and effect and shall in no way be affected, impaired, or
invalidated.

 

32.4 The various headings and numbers herein and the grouping of the provisions
of this Lease into separate articles and sections are for the purpose of
convenience only and are not be considered a part hereof.

 

32.5 Time is of the essence of this Lease.

 

32.6 Other than for Tenant’s obligations under this Lease that can be performed
by the payment of money (e.g., payment of Rent and maintenance of insurance),
whenever a period of time is herein prescribed for action to be taken by either
party hereto, such party shall not be liable or responsible for, and there shall
be excluded from the computation of any such period of time, any delays due to
strikes, riots, acts of God, shortages of labor or materials, war (declared or
undeclared), acts of terrorism, governmental laws, regulations, or restrictions,
or any other causes of any kind whatsoever which are beyond the control of such
party.

 

32.7 In the event either party initiates legal proceedings or retains an
attorney to enforce any right or obligation under this Lease or to obtain relief
for the breach of any covenant hereof, the party ultimately prevailing in such
proceedings or the non-defaulting party shall be entitled to recover all costs
and reasonable attorneys’ fees.

 

32.8 This Lease, and any Exhibit or Addendum attached hereto, sets forth all the
terms, conditions, covenants, provisions, promises, agreements, and
undertakings, either oral or written, between the Landlord and Tenant. No
subsequent alteration, amendment, change, or addition to this Lease is binding
upon Landlord or Tenant unless reduced to writing and signed by both parties.

 

32.9 Subject to Article 24, the covenants herein contained shall apply to and
bind the heirs, successors, executors, personal representatives, legal
representatives, administrators, and assigns of all the parties hereto.

 

32.10 No term, condition, covenant, or provision of this Lease shall be waived
except by written waiver of Landlord, and the forbearance or indulgence by
Landlord in any regard whatsoever shall not constitute a waiver of the term,
condition, covenant, or provision to be performed by Tenant to which the same
shall apply, and until complete performance by Tenant of such term, condition,
covenant, or provision, Landlord shall be entitled to invoke any remedy
available under this Lease or by law despite such forbearance or indulgence. The
waiver by Landlord of any breach or term, condition, covenant, or provision
hereof shall apply to and be limited to the specific instance involved and shall
not be deemed to apply to any other instance or to any subsequent breach of the
same or any other term, condition, covenant, or provision hereof. Acceptance of
rent by Landlord during a period in which Tenant is in default in any respect
other than payment of rent shall not be deemed a waiver of the other default.
Any payment made in arrears shall be credited to the oldest amount outstanding
and no contrary application will waive this right.

 

32.11 The use of a singular term in this Lease shall include the plural and the
use of the masculine, feminine, or neuter genders shall include all others.

 

32.12 Landlord’s submission of a copy of this Lease form to any person,
including Tenant, shall not be deemed to be an offer to lease or the creation of
a lease unless and until this Lease has been fully signed and delivered by
Landlord.

 

32.13 Every term, condition, covenant, and provision of this Lease, having been
negotiated in detail and at arm’s length by both parties, shall be construed
simply according to its fair meaning and not strictly for or against Landlord or
Tenant.

 

32.14 If the time for the performance of any obligation under this Lease expires
on a Saturday, Sunday, or legal holiday, the time for performance shall be
extended to the next succeeding day which is not a Saturday, Sunday, or legal
holiday.

 

32.15 If requested by Landlord, Tenant shall execute written documentation with
signatures acknowledged by a notary public, to evidence when and if Landlord or
Tenant has met certain obligations under this Lease.

ARTICLE 33. NOTICES

Wherever in this Lease it is required or permitted that notice or demand be
given or served by either party to or on the other, such notice or demand shall
be in writing and shall be given or served and shall not be deemed to have been
duly given or served unless (a) in writing; (b) either (1) delivered personally,
(2) deposited with the United States Postal Service, as registered or certified
mail, return receipt requested, bearing adequate postage, or (3) sent by
overnight express courier (including, without limitation, Federal Express, DHL
Worldwide Express, Airborne Express, United States Postal Service Express Mail)
with a request that the addressee sign a receipt evidencing delivery; and
(c) addressed to the party at its address in Section 1.1. Either party may
change such address by written notice to the other. Service of any notice or
demand shall be deemed completed forty-eight (48) hours after deposit thereof,
if deposited with the United States Postal Service, or upon receipt if delivered
by overnight courier or in person.

 

      Landlord:                         13    Tenant:                         



--------------------------------------------------------------------------------

ARTICLE 34. BROKER’S COMMISSIONS

Tenant represents and warrants that it has had no dealing with any broker or
agent in connection with the negotiation or execution of this Lease except CBRE,
Inc. which has acted as Landlord’s leasing agent and CBRE, Inc., which
collectively, have acted as Tenant’s broker and which Landlord shall be paid a
commission by Landlord pursuant to a separate agreement. Tenant represents and
warrants that, to the best of its knowledge, there are no claims for brokerage
commissions or finder’s fees in connection with this Lease (excepting
commissions or fees approved or authorized in writing by Landlord). Tenant shall
indemnify, defend and hold Landlord harmless for, from and against all costs,
expenses, attorneys’ fees, liens and other liability for commissions or other
compensation claimed by any broker or agent claiming the same by, through or
under Tenant. The foregoing indemnity shall survive the expiration or earlier
termination of the Lease.

ARTICLE 35. INDEMNIFICATION/WAIVER OF SUBROGATION

 

35.1 Tenant shall indemnify, defend, and hold Landlord and any lender of
Landlord harmless against all Claims (as defined below) and costs incurred by
Landlord arising from: (a) any act or omission of Tenant or Tenant’s Permittees
which results in personal injury, loss of life, or property damage sustained in
and about the Premises, the Building, or the Project; (b) attachment or
discharge of a lien upon the Premises, the Building, or the Project;
(c) Tenant’s and Tenant’s Permittees’ use, generation, storage, release,
threatened release, discharge, disposal, or presence of Hazardous Materials on,
under, or about the Premises, the Building, or the Project; (d) any default of
Tenant under this Lease; and (e) any claims for brokerage commissions or
finder’s fees claimed through Tenant in connection with this Lease (excepting
commissions or fees authorized in writing by Landlord). As used in this Lease,
“Claims” means any claim, suit, proceeding, action, cause of action,
responsibility, demand, judgment and execution, and attorneys’ fees and costs
related thereto or arising therefrom.

 

35.2 Tenant hereby releases, discharges, and waives any right of recovery from
Landlord and Landlord’s agents, directors, officers, and employees, and Landlord
hereby releases, discharges, and waives any right of recovery from Tenant and
Tenant’s Permittees, from all Claims, liabilities, losses, damages, expenses, or
attorneys’ fees and costs incurred arising from or caused by any peril required
to be covered by insurance obtained by Landlord or Tenant under this Lease, or
covered by insurance in connection with (a) property on the Premises, the
Building, or the Project; (b) activities conducted on the Premises, the
Building, or the Project; and (c) obligations to indemnify under this Lease,
regardless of the cause of the damage or loss. Landlord and Tenant shall give
their respective insurance carriers notice of these waivers and shall secure an
endorsement from each carrier to the effect that the waivers given in this
Article 35 shall not adversely affect or impair the policies of insurance or
prejudice the right of the named insured on the policy to recover thereunder.
These waivers apply only to the extent such Claims, liabilities, losses,
damages, expenses, or attorneys’ fees are covered by insurance required pursuant
to this Lease.

 

35.3 Notwithstanding anything in this Lease to the contrary, Landlord shall not
be responsible or liable to Tenant for any Claims for loss or damage caused by
the acts or omissions of any persons occupying any space elsewhere in the
Building.

ARTICLE 36. WAIVER OF TRIAL BY JURY

Landlord and Tenant waive any right to a trial by jury in any action or
proceeding based upon, or related to, the subject matter of this Lease or the
use and occupancy of the Premises. This Waiver is knowingly, intentionally and
voluntarily made by Tenant, and Tenant acknowledges that neither Landlord or any
person acting on behalf of Landlord has made any representations of fact to
induce this Waiver of Trial by Jury or in any way to modify or nullify its
effect. Tenant further acknowledges that it has been represented (or has had the
opportunity to be represented) in the signing of this Lease and in the making of
this Waiver by independent legal counsel, selected of its own free will, and
that Tenant has had the opportunity to discuss this Waiver with counsel. Tenant
further acknowledges that it has read and understands the meaning and
ramifications of this Waiver provision, as evidenced by its signature below.

ARTICLE 37. USA PATRIOT ACT AND ANTI-TERRORISM LAWS

 

37.1 Tenant represents and warrants to, and covenants with, Landlord that
neither Tenant nor any of its respective constituent owners or affiliates
currently are, or shall be at any time during the Term hereof, in violation of
any laws relating to terrorism or money laundering (collectively, the
“Anti-Terrorism Laws”), including without limitation Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 and relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (the “Executive Order”) and/or the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56) (the “USA Patriot Act”).

 

37.2

Tenant covenants with Landlord that neither Tenant nor any of its respective
constituent owners or affiliates is or shall be during the Term hereof a
“Prohibited Person,” which is defined as follows: (i) a person or entity that is
listed in the Annex to, or is otherwise subject to, the provisions of the
Executive Order; (ii) a person or entity owned or controlled by, or acting for
or on behalf of, any person or entity that is listed in the Annex to, or is
otherwise subject to the provisions of, the Executive Order; (iii) a person or

 

      Landlord:                         14    Tenant:                         



--------------------------------------------------------------------------------

  entity with whom Landlord is prohibited from dealing with or otherwise
engaging in any transaction by any Anti-Terrorism Law, including without
limitation the Executive Order and the USA Patriot Act; (iv) a person or entity
who commits, threatens or conspires to commit or support “terrorism” as defined
in Section 3(d) of the Executive Order; (v) a person or entity that is named as
a “specially designated national and blocked person” on the then-most current
list published by the U.S. Treasury Department Office of Foreign Assets Control
at its official website,
http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf, or at any replacement
website or other replacement official publication of such list; and (vi) a
person or entity who is affiliated with a person or entity listed in items
(i) through (v), above.

 

37.3 At any time and from time-to-time during the Term, Tenant shall deliver to
Landlord, within ten (10) days after receipt of a written request therefor, a
written certification or such other evidence reasonably acceptable to Landlord
evidencing and confirming Tenant’s compliance with this Section 37.

ARTICLE 38. ADDITIONAL PROVISIONS.

LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANT’S OBLIGATION
TO PAY RENT HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE
PERFORMANCE BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT
ABATEMENT, DEMAND, SETOFF OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD
OF ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

[Signature page follows]

 

      Landlord:                         15    Tenant:                         



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Lease as of the day and
year first above written.

 

LANDLORD

 

CIRCLE POINT PROPERTIES, LLC,

a Delaware limited liability company

 

By:  

NORTHRIDGE CAPITAL, LLC,

a Delaware limited liability company,

its Manager

 

  By:   

 

  Name:   

 

  Title:   

 

  Date:   

 

 

TENANT

 

ARCA BIOPHARMA, INC.,

a Delaware corporation

     By:   

 

     Its:   

 

     Date:   

 

     ATTEST:      By:   

 

     Its:   

 

     Date:   

 

  

 

 

      Landlord:                         16    Tenant:                         



--------------------------------------------------------------------------------

EXHIBIT “A”

PREMISES

[Floor Plan Diagram]

 

 

 

 

      Landlord:                         A-1    Tenant:                         



--------------------------------------------------------------------------------

EXHIBIT “B”

BUILDING RULES AND REGULATIONS

The following rules and regulations shall apply to the Premises, the Building,
the parking garage associated therewith, and the appurtenances thereto:

 

1. Sidewalks, doorways, vestibules, halls, stairways, and other similar areas
shall not be obstructed by tenants or used by any tenant for purposes other than
ingress and egress to and from their respective leased premises and for going
from one to another part of the Building.

 

2. Plumbing, fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or deposited therein. Damage resulting to any such fixtures or
appliances from misuse by a tenant or its agents, employees or invitees, shall
be paid by such tenant.

 

3. No signs, advertisements or notices (other than those that are not visible
outside the Premises) shall be painted or affixed on or to any windows or doors
or other part of the Building without the prior written consent of Landlord.

 

4. Landlord shall provide all door locks in each tenant’s leased premises, at
the cost of such tenant, and no tenant shall place any additional door locks in
its leased premises without Landlord’s prior written consent. Landlord shall
furnish to each tenant a reasonable number of keys to such tenant’s leased
premises, at such tenant’s cost, and no tenant shall make a duplicate thereof.

 

5. If the Building is multi-tenant, movement in or out of the Building of
furniture or office equipment, or dispatch or receipt by tenants of any bulky
material, merchandise or materials which require use of elevators or stairways,
or movement through the Building entrances or lobby shall be conducted under
Landlord’s supervision at such times and in such a manner as Landlord may
reasonably require. Each tenant assumes all risks of and shall be liable for all
damage to articles moved and injury to persons or public engaged or not engaged
in such movement, including equipment, property and personnel of Landlord if
damaged or injured as a result of acts in connection with carrying out this
service for such tenant.

 

6. Landlord may prescribe weight limitations and determine the locations for
safes and other heavy equipment or items, which shall in all cases be placed in
the Building so as to distribute weight in a manner acceptable to Landlord which
may include the use of such supporting devices as Landlord may require. All
damages to the Building caused by the installation or removal of any property of
a tenant, or done by a tenant’s property while in the Building, shall be
repaired at the expense of such tenant.

 

7. Corridor doors, when not in use, shall be kept closed. Nothing shall be swept
or thrown into the corridors, halls, elevator shafts or stairways. No birds or
animals (other than seeing-eye dogs) shall be brought into or kept in, on or
about any tenant’s leased premises. No portion of any tenant’s leased premises
shall at any time be used or occupied as sleeping or lodging quarters.

 

8. Tenant shall not make or permit any vibration or improper, objectionable or
unpleasant noises or odors in the Building or otherwise interfere in any way
with other tenants or persons having business with them.

 

9. No machinery of any kind (other than normal office equipment) shall be
operated by any tenant on its leased area without Landlord’s prior written
consent, nor shall any tenant use or keep in the Building any flammable or
explosive fluid or substance (other than typical office supplies [e.g.,
photocopier toner] used in compliance with all Laws).

 

10. Landlord will not be responsible for lost or stolen personal property, money
or jewelry from tenant’s leased premises or public or common areas regardless of
whether such loss occurs when the area is locked against entry or not.

 

11. No vending or dispensing machines of any kind may be maintained in any
leased premises without the prior written permission of Landlord, other than
those used for Tenant’s employees.

 

12. Tenant shall not conduct any activity on or about the Premises or Building
which will draw pickets, demonstrators, or the like.

 

13. No tenant may enter into phone rooms, electrical rooms, mechanical rooms, or
other service areas of the Building unless accompanied by Landlord or the
Building manager.

 

14. Tenant shall not permit its employees, invitees or guests to smoke in the
Premises or the lobbies, passages, corridors, elevators, vending rooms, rest
rooms, stairways or any other area shared in common with other tenants in the
Building. Nor shall the tenant permit its employees, invitees, or guests to
loiter at the Building entrances for the purposes of smoking. Landlord may, but
shall not be required to, designate an area for smoking outside the Building.

 

15. Canvassing, soliciting or peddling in or about the Premises or the Property
is prohibited and Tenant shall cooperate to prevent same.

 

      Landlord:                         B-1    Tenant:                     



--------------------------------------------------------------------------------

EXHIBIT “C”

PARKING RULES AND REGULATIONS

During the initial Term, Tenant and its employees shall have the right to use up
to TWENTY-FIVE (25) total surface, unreserved parking spaces, at no charge per
space per month for the Term of the Lease, subject to the terms and conditions
of this Lease and to reasonable Rules and Regulations prescribed from time to
time by Landlord, including the designation of specified areas in which
automobiles operated by Tenant and its employees shall be parked. Upon request
of Landlord, Tenant shall furnish to Landlord a complete list of the license
numbers of all automobiles operated by Tenant and its employees.

Landlord reserves the right to enter into an agreement for the management of the
parking area. In the event Landlord enters into such parking management
agreement, Tenant shall enter into a parking agreement directly with the company
which manages the parking area associated with the Building and Landlord agrees
to use commercially reasonable efforts to preserve any pre-existing parking
privileges of Tenant as contained herein. Tenant acknowledges that a default by
Tenant under the Lease shall be a default under such parking agreement, and a
default under such parking agreement shall be a default under the Lease.

The parking rules & regulations are designed to assure our tenants and visitors
safe use and enjoyment of the facilities. Please remove or hide any personal
items of value from plain sight to avoid temptation leading to vandalism of
vehicles. Please exercise added caution when using parking lot at night. Please
keep vehicle locked at all times. Please report violations of these rules to the
Landlord immediately. Please report any lights out or other possibly dangerous
situations to the Landlord as soon as possible.

Restrictions

 

•  

Damage caused by vehicles is the responsibility of vehicle owner.

 

•  

Landlord is not responsible for theft or damage to any vehicle.

 

•  

Landlord is not responsible for water damage from leaks in any surface parking
area.

 

•  

Vehicles that leak excessive fluids will be required to protect parking surface.

 

•  

Mechanical repairs to vehicles are not permitted on property.

 

•  

Large or oversize vehicles such as motor homes, boats or trailers are not
permitted.

 

•  

No parking in fire lanes, loading zones or any other areas not designated as a
parking space.

 

•  

Landlord, at Landlord’s sole discretion, may add or modify the parking rules.

 

•  

Landlord reserves the right to relocate the location of reserved spaces from
time to time.

 

•  

Rental for reserved spaces shall be paid to Landlord by Tenant along with, and
on the same due date as, the Minimum Monthly Rent.

Violations of rules & regulations may result in towing from the Project. Towing
from the Project can only be ordered by Landlord or Landlord’s property manager.
Charges for towing are to be paid by vehicle owner.

 

      Landlord:                         C-1    Tenant:                         



--------------------------------------------------------------------------------

EXHIBIT “D”

TENANT IMPROVEMENTS

TENANT FINISH-WORK: LANDLORD BUILDS TO PLANS

1. Acceptance of Premises. Except as set forth in this Exhibit, Tenant accepts
the Premises in their “AS-IS” condition on the date that this Lease is entered
into.

2. Space Plans. Landlord agrees, at its sole cost and expense, to finish the
Premises using Building Standard (as hereinafter defined) materials and
quantities in accordance with a mutually acceptable space plan prepared by
Interior Architects, Inc. (the “Architect”), dated July 15, 2013 (the “Space
Plans”) to be attached as Schedule 1 hereto and incorporated herein by this
reference, including installing (a) three (3) floor boxes for cubicles in the
Premises; (b) power and blocking for TV’s in the Conference Rooms located in the
Premises; (c) a water line in break room portion of the Premises for
refrigerator and coffee machine; and (d) a dedicated circuit in break room
portion of the Premises for microwave (collectively, the “Work”). Landlord shall
also construct two (2) additional offices (as shown on the Space Plans),
including any other work to the Building Systems and Building’s Structure as may
be required in connection therewith (e.g. electrical, data, fire/life safety and
HVAC), the cost of which shall be borne solely by Tenant (the “Tenant Work”).

3. Working Drawings/Performance of the Work. If the scope of the Work and/or the
Tenant Work so requires, Landlord’s architects and engineers will prepare
architectural, mechanical and electrical working drawings that are consistent
with the Space Plans (the “Working Drawings”). If any of Tenant’s proposed
construction work will affect the Building’s exterior walls, roof, elevator
shafts (if any), footings, foundations, structural portions of load-bearing
walls, structural floors and subfloors, and structural columns and beams
(“Building’s Structure”) or the Premises’ and Building’s HVAC, life-safety,
plumbing, electrical, and mechanical systems (“Building’s Systems”), then the
working drawings pertaining thereto must be approved by Landlord’s engineer.
Landlord’s approval of such working drawings shall not be unreasonably withheld,
provided that (1) they comply with all Laws, (2) the improvements depicted
thereon do not adversely affect (in the reasonable discretion of Landlord) the
Building’s Structure or the Building’s Systems (including the Building’s
restrooms or mechanical rooms), the exterior appearance of the Building, or the
appearance of the Building’s Common Areas or elevator lobby areas (if any),
(3) such working drawings are sufficiently detailed to allow construction of the
improvements in a good and workmanlike manner, and (4) the improvements depicted
thereon conform to the rules and regulations promulgated from time to time by
Landlord for the construction of tenant improvements (a copy of which has been
delivered to Tenant). As used herein, “Working Drawings” shall mean the final
working drawings approved by Landlord, as amended from time to time by any
approved changes thereto, and “Work” shall mean all improvements (excluding the
Tenant Work) to be constructed in accordance with and as indicated on the
Working Drawings, together with any work required by governmental authorities to
be made to other areas of the Building as a result of the improvements indicated
by the Working Drawings. Landlord’s approval of the Working Drawings shall not
be a representation or warranty of Landlord that such drawings are adequate for
any use or comply with any applicable law, but shall merely be the consent of
Landlord thereto. Tenant shall, at Landlord’s request, sign the Working Drawings
to evidence its review and approval thereof. After the Working Drawings (if
required, else the Space Plans) have been approved, Landlord shall cause the
Work and, if applicable, the Tenant Work to be performed in substantial
accordance with the Working Drawings, using contractors and subcontractors
selected by Landlord. Landlord assumes no liability for special, consequential,
or incidental damages of any kind whatsoever in connection with the design or
construction of the Work and/or the Tenant Work, and makes no representations,
warranties, or guaranties regarding the same, expressed or implied, including,
without limitation, warranties of merchantability, fitness for a particular
purpose, or of habitability.

4. Change Orders. Tenant may initiate changes in the Work. Each such change must
receive the prior written approval of Landlord, such approval not to be
unreasonably withheld or delayed; however, (a) if such requested change would
adversely affect (in the reasonable discretion of Landlord) (1) the Building’s
Structure or the Building’s Systems (including the Building’s restrooms or
mechanical rooms), (2) the exterior appearance of the Building, or (3) the
appearance of the Building’s Common Areas or elevator lobby areas (if any), or
(b) if any such requested change might delay the Commencement Date, Landlord may
withhold its consent in its sole and absolute discretion. Tenant shall, upon
completion of the Work, furnish Landlord with an accurate architectural
“as-built” plan of the Work as constructed, which plan shall be incorporated
into this Exhibit D by this reference for all purposes.

5. Definitions. As used herein, a “Tenant Delay Day” shall mean each day of
delay in the performance of the Work and/or the Tenant Work that occurs
(a) because of Tenant’s failure to timely deliver or approve any required
documentation such as the Space Plans or Working Drawings, (b) because of any
change by Tenant to the Space Plans or Working Drawings, (c) because of any
specification by Tenant of materials or installations in addition to or other
than Landlord’s standard finish-out materials, or (d) because a Tenant Party
otherwise delays completion of the Work and/or the Tenant Work. As used herein
“Substantial Completion,” “Substantially Completed,” and any derivations thereof
mean the Work and/or the Tenant Work in the Premises has been performed in
substantial accordance with the Working Drawings, as reasonably determined by
Landlord (other than any details of construction, mechanical adjustment or other
similar matter, the noncompletion of which does not materially interfere with
Tenant’s use or occupancy of the Premises).

6. Walk-Through; Punchlist. When Landlord considers the Work and the Tenant Work
in the Premises to be Substantially Completed, Landlord will notify Tenant and
within three (3) Business Days thereafter, Landlord’s representative and
Tenant’s representative shall conduct a walk-through of the Premises and
identify any necessary touch-up work, repairs and minor completion items that
are necessary for final completion of the Work and the

 

      Landlord:                         D-1    Tenant:                         



--------------------------------------------------------------------------------

Tenant Work. Neither Landlord’s representative nor Tenant’s representative shall
unreasonably withhold his or her agreement on punchlist items. Landlord shall
use reasonable efforts to cause the contractor performing the Work to complete
all punchlist items within thirty (30) days after agreement thereon; however,
Landlord shall not be obligated to engage overtime labor in order to complete
such items.

7. Costs. Landlord shall bear the entire cost of performing the Work depicted on
the Space Plans initially submitted to and approved by Landlord. Tenant shall
bear the entire costs incurred by Landlord in performing the Tenant Work and the
additional costs incurred in performing the Work because of any event specified
in clause 4, 5.(a), 5.(b), 5.(c), or 5.(d) of this Exhibit. Tenant shall pay
Landlord an amount equal to fifty percent (50%) of the estimated costs of the
Tenant Work and the estimated additional costs of any change to the Space Plans
or the Working Drawings at the time of such change; Tenant shall pay to Landlord
the remaining portion of additional costs incurred in performing the Tenant Work
and in performing the Work because of an event specified in clauses 4, 5.(a),
5.(b), 5.(c), or 5.(d) of this Exhibit upon Substantial Completion of the Work.
In consideration for Landlord’s management and supervision for services
performed in connection with clauses 4, 5.(a), 5.(b), 5.(c), or 5.(d), Tenant
shall pay to Landlord a construction management fee equal to five percent
(5%) of the additional costs specified in this Section 7.

8. Construction Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:

 

Landlord’s Representative:    

Susan Roberts

c/o Cushman & Wakefield

11080 Circle Point Road, Suite 420

Westminster, Colorado 80020

Telephone: (303) 410-8979

Telecopy: (303) 410-8980

Tenant’s Representative:        

 

   

 

   

 

    c/o                                                                     
                                                                 

 

   

 

    Telephone:         Telecopy:    

9. Miscellaneous. To the extent not inconsistent with this Exhibit, Sections 11
and 12 of this Lease shall govern the performance of the Work and Landlord’s and
Tenant’s respective rights and obligations regarding the improvements installed
pursuant thereto.

 

      Landlord:                         D-2    Tenant:                         



--------------------------------------------------------------------------------

EXHIBIT “E”

CONFIRMATION OF COMMENCEMENT DATE

            , 2013

 

                   

 

  Re: Lease Agreement (the “Lease”) dated             , 2013, between Circle
Point Properties, LLC, a Delaware limited liability company (“Landlord”), and
ARCA Biopharma, Inc., a Delaware corporation (“Tenant”). Capitalized terms used
herein but not defined shall be given the meanings assigned to them in the
Lease.

Ladies and Gentlemen:

Landlord and Tenant agree as follows:

1. Condition of Premises. Tenant has accepted possession of the Premises
pursuant to the Lease. Any improvements required by the terms of the Lease to be
made by Landlord have been completed to the full and complete satisfaction of
Tenant in all respects except for the punchlist items described on Exhibit A
hereto (the “Punchlist Items”), and except for such Punchlist Items, Landlord
has fulfilled all of its duties under the Lease with respect to such initial
tenant improvements. Furthermore, Tenant acknowledges that the Premises are
suitable for the Permitted Use.

2. Commencement Date. The Commencement Date of the Lease is October 1, 2013.

3. Expiration Date. The Term is scheduled to expire on the last day of the
thirty-sixth (36th) full calendar month of the Term, which date is September 30,
2016.

4. Contact Person. Tenant’s contact person in the Premises is:

 

                                                                        
                                                  
                                                                
                                                                     
                       Attention:                          
                                            
Telephone:                                                                     
Telecopy:                                                                    

5. Ratification. Tenant hereby ratifies and confirms its obligations under the
Lease, and represents and warrants to Landlord that it has no defenses thereto.
Additionally, Tenant further confirms and ratifies that, as of the date hereof,
(a) the Lease is and remains in good standing and in full force and effect, and
(b) Tenant has no claims, counterclaims, set-offs or defenses against Landlord
arising out of the Lease or in any way relating thereto or arising out of any
other transaction between Landlord and Tenant.

6. Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns. If any inconsistency exists or
arises between the terms of this letter and the terms of the Lease, the terms of
this letter shall prevail. This letter shall be governed by the laws of the
state in which the Premises are located.

Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.

 

Agreed and accepted:

 

ARCA BIOPHARMA, INC.,

a Delaware corporation

   

 

Sincerely,

 

CIRCLE POINT PROPERTIES, LLC,

a Delaware limited liability company

     

By:

 

NORTHRIDGE CAPITAL, LLC,

a Delaware limited liability company,

its Manager

By:           By:     Name:           Name:     Title:           Title:    

 

      Landlord:                         E-1    Tenant:                         



--------------------------------------------------------------------------------

EXHIBIT A

PUNCHLIST ITEMS

Please insert any punchlist items that remain to be performed by Landlord. If no
items are listed below by Tenant, none shall be deemed to exist.

 

      Landlord:                         E-2    Tenant:                         



--------------------------------------------------------------------------------

EXHIBIT “F”

RENEWAL OPTION

If an Event of Default does not exist at the time of exercise or at the
commencement of the Renewal Term (as hereinafter defined), and Tenant is
occupying the entire Premises at the time of such election, Tenant may renew
this Lease for one (1) additional period of Three (3) years (the “Renewal
Term”), by delivering written notice of the exercise thereof to Landlord not
earlier than twelve (12) months nor later than six (6) months before the
expiration of the Term. The Minimum Monthly Rent payable for each month during
such Renewal Term shall be the prevailing rental rate (the “Prevailing Rental
Rate”), at the commencement of such Renewal Term, for renewals of space in the
Northwest Denver submarket for Class A Buildings, if applicable, of equivalent
quality, size, utility and location, with the length of the extended Term,
concessions and the credit standing of Tenant to be taken into account. Within
thirty (30) days after receipt of Tenant’s notice to renew, Landlord shall
deliver to Tenant written notice of the Prevailing Rental Rate and any
refurbishment allowance and shall advise Tenant of the required adjustment to
Minimum Monthly Rent, if any, and the other terms and conditions offered. Tenant
shall, within ten (10) days after receipt of Landlord’s notice, notify Landlord
in writing whether Tenant accepts or rejects Landlord’s determination of the
Prevailing Rental Rate. If Tenant timely notifies Landlord that Tenant accepts
Landlord’s determination of the Prevailing Rental Rate, then, on or before the
commencement date of the Renewal Term, Landlord and Tenant shall execute an
amendment to this Lease for the Renewal Term on the same terms provided in this
Lease, except as follows:

(a) Minimum Monthly Rent shall be adjusted to the Prevailing Rental Rate;

(b) Tenant shall have no further renewal option unless expressly granted by
Landlord in writing.

If Tenant rejects Landlord’s determination of the Prevailing Rental Rate, then
the Prevailing Market Rate shall be determined as set forth below. If Tenant
fails to timely notify Landlord in writing that Tenant accepts or rejects
Landlord’s determination of the Prevailing Rental Rate, time being of the
essence with respect thereto, Tenant’s rights under this Exhibit shall terminate
and Tenant shall have no right to renew this Lease.

Tenant’s rights under this Exhibit shall terminate if (1) this Lease or Tenant’s
right to possession of the Premises is terminated, (2) Tenant assigns any of its
interest in this Lease or sublets any portion of the Premises except in
connection with a Permitted Transfer, (3) Tenant fails to timely exercise its
option under this Exhibit, time being of the essence with respect to Tenant’s
exercise thereof, or (4) Landlord determines, in its sole but reasonable
discretion, that Tenant’s financial condition or creditworthiness has materially
deteriorated since the date of this Lease.

All terms and conditions of this Lease shall be applicable during the Renewal
Term except that the amount of Minimum Monthly Rent charged during the Renewal
Term shall be at the then Prevailing Market Rent. If within thirty (30) days
following delivery of Tenant’s notice, Landlord and Tenant have not mutually
agreed on the Prevailing Market Rent for the Renewal Term, then Tenant may elect
(A) not to renew this Lease by providing written notice of the same to Landlord,
or (B) Tenant may notify Landlord, that Tenant will be hiring a Disinterested
Broker (as hereinafter defined), in which case Tenant shall be obligated to
renew this Lease. Within ten (10) days after the expiration of the thirty
(30) day negotiation period, each party shall give written notice to the other
setting forth the name and address of a Disinterested Broker selected by such
party who has agreed to act in such capacity, to determine the Prevailing Market
Rent. If either party shall fail to select a Disinterested Broker as aforesaid,
then the Disinterested Broker selected by the other party shall determine the
Prevailing Market Rent; provided, however, that in no event shall the Prevailing
Market Rent determined as aforesaid be deemed to be less than the Minimum
Monthly Rent payable under this Lease during the calendar year immediately
preceding the first year of the Renewal Term. Each Disinterested Broker shall
thereupon independently make his determination of the Prevailing Market Rent
within twenty (20) days after the appointment of the second Disinterested
Broker. If the two Disinterested Brokers determinations are not the same, but
the higher of such two values is not more than one hundred ten percent (110%) of
the lower of them, then the Prevailing Market Rent shall be deemed to be the
average of the two values; provided, however, that in no event shall the
Prevailing Market Rent determined as aforesaid be deemed to be less than the
Minimum Monthly Rent payable under this Lease during the Lease Year immediately
preceding the first Lease Year of the Renewal Period. If the higher of such two
values is more than one hundred percent ten (110%) of the lower of them, then
the two Disinterested Brokers shall jointly appoint a third Disinterested Broker
within ten (10) days after the second of the two determinations described above
has been rendered. The third Disinterested Broker shall independently make his
determination of the Prevailing Market Rent within twenty (20) days after his
appointment. The highest and the lowest determinations of value among the three
Disinterested Brokers shall be disregarded and the remaining determination shall
be deemed to be the Prevailing Market Rent; provided, however, that in no event
shall the Prevailing Market Rent determined as aforesaid be deemed to be less
than the Minimum Monthly Rent payable under this Lease during the calendar year
immediately preceding the first Lease Year of the Renewal Period. Within thirty
(30) days after the Prevailing Market Rent is determined as aforesaid, the
Tenant shall execute an amendment to this Lease setting forth the new Minimum
Monthly Rent to be paid for the Renewal Period. If Tenant fails to execute an
amendment or deliver such written notice as set forth hereinabove, Tenant’s
rights under this Exhibit “F” shall terminate and this Lease shall terminate at
the end of the initial Lease Term.

For the purposes of this Exhibit “F”, “Disinterested Broker” shall mean a real
estate broker licensed in the Colorado, who has been regularly engaged in such
capacity in the business of commercial office leasing in the Northwest Submarket
for at least ten (10) years immediately preceding such person’s appointment
hereunder. Each party shall pay for the cost of its Disinterested Broker and
one-half of the cost of the third Disinterested Broker.

 

      Landlord:                         F-1    Tenant:                         